Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 21 December 2021. Claims 1-3, 6, 7, 9, 11, 14, 18, 21-29, 31, and 34-41 are pending in the instant application. 

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 1-3, 6, 7, 9-11, 13, 14, 16-23, 28, 29, 31, 34, and 35 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to applicant’s amendment and arguments.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

Written Description
The previous rejection of claims 1-3, 6, 7, 9-11, 13, 14, 16-24, 26, 28, 29, 31, 34, and 35 under 35 U.S.C. § 112(a), as failing to comply with the written description requirement, is hereby withdrawn in response to applicant’s amendment and arguments.
 
Scope of Enablement
	The previous rejection of claims 19 and 20 under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims, is hereby withdrawn in response to applicant’s amendment.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1-3, 6, 7, 9, 10, 11, 13, 14, 16-18, 28, 29, 31, and 35 under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2005) in view of Chang and Davis (U.S. Patent No. 10,947,277 B2, issued 16 March, 2021, and claiming 

The previous rejection of claim 34 under 35 U.S.C. § 103 as being unpatentable over Huang et al. (2005) in view of Chang and Davis (U.S. Patent No. 10,947,277 B2, issued 16 March, 2021, and claiming priority to Prov. Appl. No. 62/349,537, filed 13 June, 2016), as applied supra to claim 31, and further in view of Azevedo et al. (2013) and Calzado et al. (U.S. Pat. No. 10,744,194 B2, issued 18 August, 2020, claiming priority to PCT/EP2016/082667, filed 23 December, 2016, claiming priority to EP 15202585, filed 23 December, 2015; hereinafter referred to as “Calzado et al. (2020)”), is hereby withdrawn in response to applicant’s amendment and arguments.

	Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:

-	Please amend the TITLE to read as follows: NUCLEIC ACIDS ENCODING CHIMERIC DENGUE/ZIKA VIRUSES OPTIMIZED FOR GROWTH AND STABILITY IN VERO CELLS.

The TITLE has been amended to more accurately reflect the claimed invention.

Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward a nucleic acid encoding a chimeric dengue virus serotype 2 (DENV2)/Zika virus (ZIKV) chimera wherein the ZIKV premembrane (prM) and envelope (E) genes are inserted into the genomic background of DENV2, wherein said nucleic acid comprises the following genomic organization: DENV2-5’ non-coding region, DENV2 capsid (C) gene, ZIKV prM/E genes, DENV2 non-structural genes 1-5 (NS1-5), and DENV2 3’ non-coding region. The chimera also encompasses a modified prM signal sequence comprising the first three (or five) amino acids of the DENV2 prM signal sequence fused to the last 15 (or 13) amino acids of the ZIKV prM signal sequence. The chimera also encompasses a chimeric ZIKV/DENV2 E protein containing the last 14 amino acids from DENV2 E. Finally the chimera comprises four or five Vero cell adaptations comprising Q465R, I484T, and I493F in E, K99N in NS2A, and D23N in NS4A. Although the prior art discloses various chimeric flaviviruses, it fails to teach or suggest the claimed combination of Vero cell mutations. These mutations provide optimal growth and genetic stability in Vero cells. The prior art neither teaches nor fairly suggests these modifications. Accordingly, the claims are novel and unobvious in view of the prior art. The amended claims accurately define the applicant’s invention and are of such scope that the specification provides an enabling disclosure and adequate written description. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number.
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 15 January 2022